Title: From George Washington to John Hanson, 4 September 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters Verplanks Point Septr 4th 1782
                  
                  I do myself the honor to inform your Excellency that the whole Army, the Garrison of West Point and its dependencies, and two Regiments to the Northward excepted, assembled at this place on the 31st ulto—I have appointed Majr General Lord Stirling to the Command of the Continental & State Troops at the northward, and Majr Genll Knox to that of West Point, at which place most part of the Corps of Artillery are left for the present.  The principle part of the Troops from the Highlands were brought down by Water; this I did, not only to save land transportation, but to try in what time a large number of men could embark, debark, & move a given distance by Water.
                  I have chosen this position on account of its convenience for Wood cutting, a very great quantity of which will be wanted for the Winter firing of the Garrison of West Point, and to avoid the expence of keeping a number of Horses in the Field, our supplies being principally brought to this Camp by Water.
                  I have received intelligence, which may be depended upon, that five Transports, supposed to have on board about 1500 foreign Troops, sailed from New York on saturday last, under convoy of the Warwick of 50 Guns; it is said they are bound for Halifax.  I have the honor to be, with the greatest respect Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                  
               